Citation Nr: 0301433	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee



THE ISSUE

Entitlement to an effective date earlier than July 18, 
1996 for the grant of service connection for post-
traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  He also had unverified service in the Army 
National Guard from August 1980 to March 1995.  The 
veteran has been determined to be incompetent for VA 
purposes and the appellant is the veteran's guardian.

This case came to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD 
was denied by the RO by rating action in June 1995; by 
letter dated in June 1995, the RO notified the veteran 
that his claim for service connection was denied.

2.  An application to reopen a claim for service 
connection for PTSD, received at the RO on July 18, 1996.

3.  By rating action in October 1998, the RO granted 
service connection for PTSD, and assigned a 30 percent 
rating effective on July 18, 1996, the date of receipt of 
the reopened claim.

CONCLUSION OF LAW

An effective date earlier than July 18, 1996 for the grant 
of service connection for PTSD is not warranted.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 3.105, 3.400 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to 
assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at 
issue.

The veteran is seeking an earlier effective date for the 
grant of service connection for PTSD.  The claim for 
service connection for PTSD was received in July 1996.  
There is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) 
(2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
both the statute and the regulation clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

By rating action in October 1998, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling 
effective on July 18, 1996.  The veteran submitted a 
notice of disagreement as to the effective date of the 
grant of service connection for PTSD in November 1998.  
The RO issued a statement of the case (SOC) in April 1999 
to the veteran with regard to the earlier effective date 
claim.  In February 2000, the veteran requested that his 
mother act as his fiduciary with regard to his claim.  By 
rating action in April 2000, the veteran was found to be 
incompetent for VA purposes.  A June 2000 Certificate of 
Legal Capacity to Receive and Disburse Benefits (VA Form 
27-555) shows that the appellant was appointed as the 
veteran's guardian in June 2000 by a state court.  A 
supplemental statement of the case (SSOC) was issued in 
March 2001, which advised the appellant and the veteran of 
the provisions of the VCAA.  The Board issued a letter in 
October 2002 advising the appellant of the provisions of 
the VCAA.  The appellant was told what evidence he could 
identify regarding the claim and that the Board would 
assist in obtaining additional evidence.  The appellant 
has not identified any additional evidence pertinent to 
the claim.  

VA has satisfied the duty to tell the appellant what 
information and evidence is needed to substantiate the 
claim and what evidence he must provide and what VA will 
obtain or request on his behalf.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for an 
earlier effective date for the grant of service connection 
for PTSD.  The record gives no notice of unobtained 
evidence, that the appellant filed any claim other than 
those of record, or of other evidence that could 
substantiate a claim of entitlement to an earlier 
effective date for the grant of service connection for 
PTSD.  There is no reasonable possibility further 
assistance might substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(2) (West Supp. 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The Board finds that a medical 
examination is not required in this case as the record 
contains ample evidence on which to base a decision on the 
claim for an earlier effective date for the grant of 
service connection for PTSD, and a medical examination or 
opinion is not relevant to the issue.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations 
in the March 2001 SSOC and the letter from the Board dated 
in October 2002.  The requirements of the law and 
regulations have been substantially met and the Board may 
proceed to consider the merits of the appeal. 


II. Earlier effective date claim.

The effective date of an award of disability compensation 
based on an original claim for direct service connection 
or a claim reopened after final disallowance shall be the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one 
year after separation from service; otherwise, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  
The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  The 
effective date of an award of disability compensation 
based on a reopened claim under the provisions of 38 
C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the 
date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r).  The law 
grants a period of one year from the date of the notice of 
the result of the initial determination for initiating an 
appeal by filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to revision 
on the same factual basis in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

By rating action in June 1995, the RO denied the veteran's 
claim for service connection for PTSD.  He was notified of 
that determination and his appellate rights by letter 
dated that same month.

On July 18, 1996, the RO received a statement submitted by 
the veteran.  He indicated that he had not heard anything 
from the VA RO and that he had had an  PTSD examination in 
May 1996.  He reported that he was receiving additional VA 
and private treatment and requested that the medical 
records to date be considered in his claim.  

By letter dated in August 1996, the RO advised the veteran 
that the report of the May 1996 examination and treatment 
records he had identified would be obtained and, when the 
evidence was received, the RO would make a determination 
on his claim.

By rating action in September 1996, the RO denied service 
connection for PTSD and the veteran was notified of that 
decision by letter dated that same month.  The veteran 
submitted a private medical statement in September 1996.  
In a December 1996 rating action the RO confirmed the 
previous denial of service connection for PTSD.

By rating action in June 1997, the RO again denied service 
connection for PTSD following consideration of additional 
private and VA treatment records which were obtained after 
they were identified by the veteran in January 1997.

In August 1997, the veteran submitted additional medical 
evidence.  He testified at a hearing at the RO in 
September 1997.  

By rating action in October 1998, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from July 18, 1996.  The RO indicated that the 
effective date of the grant of service connection for PTSD 
was based on evidence received within one year following 
the September 1996 RO decision, including the September 
1997 testimony of the veteran.

The Board finds that the preponderance of the evidence is 
against the claim for an effective date earlier than July 
18, 1996 for the grant of service connection for PTSD.  In 
this case, there was a final RO decision in June 1995 in 
which the claim for service connection for PTSD was 
denied.  On July 18, 1996, more than one year after the 
June 1995 rating action, the veteran submitted a statement 
which the RO construed as a request to reopen the 
previously denied claim.  Pursuant to 38 U.S.C.A. § 
5110(a), the effective date of an award based on receipt 
of a reopened claim is the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  
The "whichever is later" clause controls and the effective 
date may not be earlier than the date of receipt of the 
reopened claim.  The record shows the first reopened 
claim, after a final denial, was received at the RO on 
July 18, 1996.

The veteran has argued that he did not receive notice of 
the June 1995 denial of service connection for PTSD.  The 
record shows that the June 1995 rating decision and the 
transmittal letter notifying him of the rating action were 
sent to the veteran to his last known address and were not 
returned by the Postal Service as undeliverable.  

The Board concludes that the presumption of regularity 
that attends the administrative functions of the 
Government is applicable and that it is presumed that the 
June 1995 rating action and notification letter in this 
case were properly mailed by the RO and properly delivered 
by the Postal Service.  The Court has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties."  Clear evidence to the 
contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)); and see Mindenhall v. Brown, 7 Vet. App. 
271 (1994) (applying the presumption of regularity to 
procedures at the RO level).  The presumption of 
regularity dictates that in the absence of clear evidence 
to the contrary, the veteran was properly notified of June 
1995 rating decision and that he received the 
correspondence mailed to him by the RO.  The July 1996 
claim shows that the veteran had the same mailing address 
as he did at the time of the June 1995 rating action.  
Notice to a claimant means written notice sent to his or 
her latest address of record.  38 C.F.R. § 3.1(q).  The 
record shows that he received mail from VA at that same 
address because he continued to respond to the VA and 
continued to show the same mailing address until February 
2000 when he designated his mother as his guardian for VA 
purposes.  There is no evidence that anything unusual 
occurred in the mailing of June 1995 rating action and 
notice letter.

Based on the foregoing, the Board concludes that an 
effective date earlier than July 18, 1996 is not warranted 
for the grant of service connection for PTSD.  The Board 
finds that the preponderance of the evidence is against 
the claim, and the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than July 18, 
1996 for the grant of service connection for PTSD is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

